Citation Nr: 1032271	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service-
connected lower back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971 and from January to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified at an RO formal hearing in November 2007.  
A transcript of those proceedings has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran has demonstrated at least 60 degrees of forward 
lumbar flexion each time the range of motion of his back was 
tested, and no evidence has been presented to suggest that the 
Veteran's thoracolumbar spine is ankylosed.

2.  No evidence has been presented showing that the Veteran was 
prescribed bed rest to treat incapacitating episodes of back 
pain.

3.  The medical evidence demonstrates that the Veteran has mild 
sciatica of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the orthopedic manifestations of a lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5243 
(2009).

2.  The criteria for an additional 10 percent rating for sciatica 
of the right lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to 
respect establishing entitlement to benefits, and a duty to 
assist with development of evidence under 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(b).  Here, however, the Board notes that 
the Veteran's claim for a higher rating arise from his 
disagreement with the initial evaluation assigned following the 
grant of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction with 
the grant of service connection, additional notice is not 
required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Notice with regard to the Veteran's initial service 
connection claim was satisfied by a letter issued in June 2005, 
which was sent prior to the initial adjudication of the Veteran's 
claim.  Accordingly, the Board concludes that VA's notice 
requirements have been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The Veteran's VA and private treatment 
records have been obtained, and the Veteran has not identified 
any available treatment records that have not been obtained.  The 
Veteran was also provided with two VA examinations during the 
instant rating period that thoroughly addressed the rating 
criteria and are considered adequate for rating purposes.  
Additionally, the Veteran testified at an RO formal hearing, and 
he was also offered the opportunity to testify at a hearing 
before the Board, but he declined.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required. 

Increased Rating Claim

The Veteran contends that the current severity of his lower back 
disability entitles him to a rating in excess of 20 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.
 
Back disabilities are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever would result in a higher rating.  38 C.F.R. § 
4.71a (2009).  

Diagnostic Code 5243 indicates a 10 percent rating is assigned 
when intervertebral disc syndrome causes incapacitating episodes 
with a total duration of at least 1 week, but less than 2 weeks, 
during the past 12 months; a 20 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes with 
a total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months; and a 40 percent rating is assigned 
when intervertebral disc syndrome causes incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

In this case, the Veteran has not alleged that bed rest has been 
prescribed to treat incapacitating episodes of intervertebral 
disc syndrome; and no such prescription is noted in the treatment 
records or examination reports.  Therefore, since the evidence 
does not show the Veteran meets the definition of an 
"incapacitating episode," it is more advantageous to him to 
evaluate his service-connected back disability under the General 
Rating Formula for Diseases and Injuries of the Spine.

Regarding the orthopedic manifestations of a lower back 
disability, a 20 percent rating is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 30 
degrees or less; or when there is favorable ankylosis of the 
entire thoracolumbar spine.

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexions 
are zero to 30 degrees, and left and right lateral rotations are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2) 
(2009).  

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2009).  

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 
60 percent disability ratings are assigned for mild, moderate, 
moderately severe, or severe incomplete paralysis of the sciatic 
nerve, and an 80 percent rating is assigned for complete 
paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back 
disabilities were written to take pain and other symptoms into 
account.  Therefore, an evaluation based on pain alone would not 
be appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The relevant evidence of record includes the Veteran's VA and 
private treatment records, VA examination reports, and lay 
evidence, including the Veteran's submitted statements, his 
friends' and coworkers'  submitted statements, and his hearing 
testimony.  

The Veteran underwent a VA spinal examination in May 2006, at 
which he reported experiencing intermittent back pain, with pain 
occasionally radiating to his right lower extremity.  However, 
the Veteran specifically denied experiencing any incapacitating 
episodes related to his lower back disability in the 12 months 
prior to his examination.  On physical examination, the examiner 
noted that the Veteran demonstrated a normal gait and did not use 
any assistive ambulatory devices.  His lumbar spine and sciatic 
notch evidenced some tenderness on palpation, but no deficit in 
the Veteran's sensory or motor systems was found.   On range of 
motion testing, the Veteran demonstrated 60 degrees of flexion, 
10 degrees of extension, 25 degrees of right and left lateral 
flexion, and 10 degrees of right and left lateral rotation.  The 
examiner stated that the Veteran reported pain at the terminal 5 
degrees of each of these ranges of motion and that the Veteran 
reported pain on repetitive motion but did not evidence any 
related loss of motion.  However, the examiner stated that it was 
conceivable that pain could further limit the Veteran's 
functioning but that he could not state to what degree the 
Veteran's range of motion would be further limited, as this could 
not be determined with any degree of medical certainty.  After 
reviewing x-ray studies of the Veteran's lumbar spine, the 
examiner diagnosed the Veteran with degenerative joint disease of 
the lumbar spine with moderate lumbar spondylosis and sciatica of 
the right leg.

September 2006 private treatment records reflect the Veteran's 
reports of lower back pain.  Corresponding radiological studies, 
including lumbar spine x-rays and a magnetic resonance imaging 
(MRI) study revealed degenerative changes of the lumbar spine and 
foraminal encroachment due to those arthritis changes.  The 
Veteran's lumbar range of motion was recorded in a September 2006 
physical therapy treatment record, which notes that the Veteran 
exhibited flexion to 60 degrees, right lateral flexion to 10 
degrees, and left lateral flexion to 15 degrees.  An October 2006 
private treatment record notes that the Veteran's lower back pain 
does not radiate, and an October 2006 VA treatment record 
reflects the Veteran's report of experiencing exacerbated back 
pain when he lifts boxes or takes a wrong step.

In statements received in October 2006, the Veteran's friends and 
co-workers reported their observation of the severity of the 
Veteran's lower back disability, including their observations 
that the Veteran's back disability affects his ability to perform 
his job-related duties and activities of daily living.

February 2007 private treatment records reflect diagnoses of 
spinal arthritis with radicular symptoms in one leg and a lumbar 
strain with radicular symptoms.  A May 2007 VA treatment record 
reflects another report that the Veteran's back pain is 
exacerbated when he lifts boxes or takes a wrong step, and a July 
2007 private treatment report reflects the Veteran's report of 
continuing to experience low back pain.  

At his RO formal hearing in November 2007, the Veteran testified 
that his lower back disability is exacerbated by driving for long 
periods (as required by his employment as a truck operator and 
delivery person) and this his disability makes it difficult to 
engage in activities that he enjoys, including fishing, hunting, 
and running.

The Veteran underwent a second VA spinal examination in August 
2008, at which time the Veteran reported numbness radiating to 
his right thigh and that he has flare-ups of his back pain (but 
no increase in weakness or numbness) after lifting, sudden 
movements, or prolonged standing.  The Veteran denied 
experiencing any bowel or bladder incontinence.  On physical 
examination, the examiner noted that the Veteran did not 
demonstrate any abnormality of posture or spinal curvature, and 
the Veteran did not evidence any motor, sensory, or reflex 
deficits on neurological testing.  The Veteran reported 
tenderness on palpation to his lumbar spine and right sacroiliac 
joint, but there was no tenderness of the paraspinal muscles or 
spasming noted.  The Veteran demonstrated positive results for 
straight leg raises testing and bowstring testing on the right 
leg.

On range of motion testing, the Veteran demonstrated forward 
flexion to 90 degrees, with pain reported on the last 10 degrees 
of flexion; extension to 20 degrees, with pain reported on the 
last 5 degrees of extension; right and left lateral flexion to 20 
degrees, with pain reported on the last 5 degrees of lateral 
flexion; and right and left lateral rotation to 20 degrees, with 
pain reported on the last 5 degrees of rotation.  The examiner 
noted that the Veteran did not have increased pain on repetitive 
range of motion testing.  The examiner further noted that 
although the Veteran reported mild pain on range of motion 
testing and evidenced no neurologic deficits, it was feasible 
that the Veteran could develop some radicular symptoms after 
prolonged periods of standing or working.  However, the examiner 
stated that it was not feasible to express any of the functional 
impairment due to prolonged standing or working in terms of 
limitation of motion, as these matters cannot be determined with 
any degree of certainty.  After reviewing x-rays of the Veteran's 
lumbar spine, the examiner diagnosed the Veteran with spondylosis 
of the lumbar spine, right sacroiliac degenerative arthritis, and 
sciatica of the right leg.

The Board notes that neither the Veteran nor his representative 
have asserted that the Veteran's service-connected lower back 
disability has increased in severity since the time of his most 
recent VA examination.

Based upon the evidence of record, the Board finds that the 
Veteran's disability picture is accurately reflected by his 
current 20 percent disability rating for orthopedic 
manifestations of his lumbar spine disability.  The medical 
evidence of record fails to establish that the Veteran's lumbar 
spine flexion is limited to 30 degrees or less or that the 
Veteran has favorable ankylosis of the entire thoracolumbar 
spine.  Rather, the Veteran has demonstrated at least 60 degrees 
of forward flexion during the instant rating period, and neither 
the Veteran's VA examinations nor treatment records reflect any 
findings that the Veteran's spine is ankylosed.  Furthermore, 
there is no evidence of record reflecting that the Veteran's 
lower back disability has produced incapacitating episodes of 
back pain.  

With regard to any neurologic manifestations of the Veteran's 
lower back disability, the Veteran has reported pain radiating to 
his lower right extremity on several occasions during the instant 
rating period.  Moreover, the Veteran has demonstrated objective 
evidence of a neurological impairment, as evidenced by positive 
straight leg raising and bowstring testing, and he was diagnosed 
with sciatica radiating to his right lower extremity at both VA 
examinations.  Given this evidence of the Veteran's reports of 
pain and numbness radiating to his right leg and the medical 
diagnoses confirming that there is objective evidence to 
substantiate the Veteran's reports, the Board finds that service 
connection for sciatica of the right lower extremity is 
warranted.  However, the Board notes that there is no evidence to 
suggest that the Veteran's sciatica is any more than mild in 
severity.  The Veteran has reported that his sciatica occurs only 
occasionally, and there has been no bowel or bladder incontinence 
reported.  Furthermore, neurologic testing was generally normal 
at his May 2006 examination.  As such, a 10 percent rating, but 
no more, is assigned for sciatica of the lower right extremity.  
 
The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it is 
due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on 
use must be regarded as seriously disabled.  Id.; see also 
DeLuca.  The Veteran has indicated that he experiences pain when 
engaged in lifting, prolonged standing, or prolonged driving, 
such as when he is engaged in his work-related activities as a 
truck operator and delivery person, and he has reported 
occasional flare-ups of lower back disability.  However, at the 
Veteran's VA examinations repetitive motion has repeatedly failed 
to show any additional loss of motion due to pain or other 
factors.  The Board acknowledges that the VA examiners who 
conducted the examinations of record opined that the Veteran 
could be additionally limited by pain after repetitive motion or 
have some additional back pain and radicular symptoms upon 
prolonged standing or working, although stating that this amount 
of functional loss could not be quantified.  However, the Board 
finds that this level of impairment is contemplated by the 
Veteran's current 20 percent rating for his lower back disability 
orthopedic manifestations and 10 percent rating for his 
neurologic symptoms.  

As noted above, the Veteran has demonstrated forward flexion to 
at least 60 degrees during the appellate period, and during his 
most recent VA examination the Veteran demonstrated 90 degrees of 
forward flexion.  As such, at both occasions the Veteran has had 
the range of motion in his back tested, he has demonstrated 
motion that greatly exceeded the 30 degree limitation of motion 
required for a rating in excess of 20 percent.  As such, even 
were limitations and flare-ups to occur, the evidence does not 
show that the Veteran's range of motion would be so limited as to 
equate to limit forward flexion to 30 degrees.  The Board 
acknowledges the Veteran's complaints of radiating pain, but 
sciatica of the right leg is the only neurological manifestation 
of the Veteran's lower back disability, and the evidence reflects 
that the sciatica is only mild in severity.   Thus, the evidence 
as a whole does not suggest that an increased rating based on 
functional loss is warranted.

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's reports of intermittent back pain, occasional sciatica, 
and flare-ups of back pain caused by overexertion, and the 
statements submitted by the Veteran's friends and coworkers 
reflecting their observations of the effect on the Veteran's 
vocational and daily activities caused by his lower back 
disability.   The Board further acknowledges that lay persons are 
competent to report their observations of the Veteran's lower 
back impairment and that the Veteran is competent to report his 
lower back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required).  Indeed, the Board's award of a compensable rating for 
the neurological manifestations of the Veteran's lower back 
disability is predicated, in part, on his reports of radiating 
back pain.  However, the objective medical evidence of record, 
including range of motion studies and objective physical 
examination findings, do not support a basis for awarding a 
rating in excess of 20 percent for the orthopedic manifestations 
of the Veteran's lower back disability. 

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's lower back disability increased rating claim.   The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disabilities at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology and 
provides for additional or more severe symptoms with regard to 
both disabilities than is currently shown by the evidence; thus, 
the Veteran's lower back disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

As such, both a schedular and an extraschedular rating in excess 
of 20 percent for the Veteran's back disability are denied.

Furthermore, as the evidence of record fails to reflect the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).


ORDER

A rating in excess of 20 percent for the orthopedic 
manifestations of a lower back disability is denied.

A separate 10 percent rating for sciatica of the right lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.


______________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


